Motion denied, unless appellant pays to the respondent the costs and charges of keeping in force its undertaking, on appeal to the Appellate Division, from the date of the entry of the order reversing the judgment in that court to the date of the entry of an order in this court permitting the withdrawal of this appeal, together with costs and disbursements in this court to the time of such withdrawal; in which case motion granted. *Page 577 
In case the appellant complies with these conditions, the order, if not agreed upon by the parties, may be settled before WERNER, J., upon five days' notice.
PARKER, Ch. J., GRAY, BARTLETT, MARTIN, VANN, CULLEN and WERNER, JJ., concur.